United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-5158                                                 September Term, 2022
                                                                        1:22-cv-00996-UNA
                                                       Filed On: September 20, 2022
Dennis Sheldon Brewer,

              Appellant

       v.

Christopher A. Wray, Mr., Director, Federal
Bureau of Investigation, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Henderson and Pillard, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion to
appoint counsel, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

       FURTHER ORDERED AND ADJUDGED that the district court’s order filed on
May 16, 2022, be affirmed. The district court properly dismissed the case on the
ground that it is frivolous. See 28 U.S.C. § 1915(e)(2)(B); Denton v. Hernandez, 504
U.S. 25, 32-33 (1992) (district court may dismiss as frivolous a complaint whose factual
allegations “rise to the level of the irrational or the wholly incredible”); see also Best v.
Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994) (suggesting “bizarre conspiracy theories”
and “fantastic government manipulations of [] will or mind” are claims that may warrant
dismissal).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-5158                                                September Term, 2022

of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2